Merrick, J.
The causes of demurrer afford a sufficient answer to the plaintiff’s declaration ; and the demurrer must therefore be sustained. If the stock subscribed for by him was at that time worth in the market all that he gave, or promised to give, for it, and all that the defendant represented it to be worth, there could have been no false representations upon that subject, nor any loss sustained by the plaintiff in yielding to their influence. For the subsequent depression in the price of the stock, the defendant is not responsible. What causes produced this result are not alleged by the plaintiff; they may have arisen long after his subscription, and have defeated, as is no unusual thing in a new and untried enterprise, what seemed to be the fairest hope or the most reasonable expectation.
Judgment must therefore be rendered for the defendant, unless the plaintiff shall desire to amend his declaration by alleging an immediate loss and injury as the result of the representations under the influence of which he professes to have acted.